DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann U.S. Patent No. 3,365,083 in view of Bonnet U.S. Patent No. 5,372,238.
Claim 1,  Baumann teaches a multi-angle sorter 3 Fig. 1,2 comprising: a frame of 30,32,34 having a perimeter about a central axis; an endless conveyor belt 4,6,8 having an exterior surface and an interior surface bounding an interior of the conveyor belt 4,6,8, wherein the frame 30,32,34 is disposed in the interior Fig. 2; a roller drive having a plurality of roller sets of 4,6,8 arranged in pairs of diagonally opposite roller sets at different radial angles about the central axis Fig. 2, wherein each of the pairs of diagonally opposite roller sets of 4,6,8 selectively engages via 60,62,64 the conveyor belt 4,6,8 to drive the conveyor belt over the frame 30,32,34 at a corresponding radial angle (direction 5), but does not teach as Bonnet teaches an omnidirectionally belt via 116. It would be obvious to use the roller set and multi-direction configuration for additional control.
Claim 12, Baumann teaches a controller controlling the roller drive of 3 to drive the conveyor belt 4,6,8 at a selected radial angle over the frame 30,32,34 Fig. C19 L35-55.
Claim 13, Baumann does not teach as Bonnet teaches the omnidirectionally endless 108 via 116 is formed of a rubber or rubber-like material sealed by welding, gluing, or vulcanizing (which is known in the art of conveyor belts). It would be obvious to use the roller set and multi-direction configuration for additional control.
Allowable Subject Matter
Claims 14-16 are allowed.
Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS